DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 8, 13-14 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 10-12 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savoor, publication number: US 2010/0146614.

As per claims 1, 10 and 21, Savoor teaches a method of identifying a trusted SSID for a wireless network, comprising: 
prior to establishing a connection with a wireless network comprising a service set identifier (SSID), receiving a network message at a wireless station (STA) from an access point (AP) associated with the wireless network (receiving a certificate, [0036]); 
identifying, at the STA, an encrypted identifier in the network message (Encrypted certificate [0035], certificate having a name [0026]); 
validating, at the STA, the encrypted identifier, and in response determining that the AP corresponds to a trusted wireless network (Validate certificate by comparing, [0017][0026][0030]); and 
designating the SSID as trusted at the STA (Trusting connection, [0027]).

As per claims 2, 11 and 22, Savoor teaches wherein validating, at the STA, the encrypted identifier comprises identifying in local storage at the STA a key associated with the SSID, and decrypting the encrypted identifier using the key (encrypted certificate, [0035], Certificate database [0017], local database [0030]).

As per claims 3, 12 and 23, Savoor teaches further comprising validating the decrypted identifier based on at least one of a location of the STA, a location of the AP, an address associated with the STA, or an address associated with the AP (Location, [0026][0035]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Savoor publication number: US 2010/0146614 in view of Singhi, publication number: US 2019/0044737.

As per claims 7, 15 and 25, Savoor teaches identifying a trusted vendor associated with AP (database , [0017][0030])
Savoor does not teach Decrypting the encrypted identifier using a key associated with the trusted vendor and 
	Validating the decrypted identifier, wherein the encrypted identifier is generated by the trusted vendor. 

In an analgous art, Singhi teaches Decrypting the encrypted identifier using a key associated with the trusted vendor (decrypting, [0019][0023]) and 
	Validating the decrypted identifier, wherein the encrypted identifier is generated by the trusted vendor (validating generated beacon, [0023][0029]).

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the invention to modify Savoor’s wireless connection validation system to include the validation steps as described in Singhi’s secure wireless system for the advantage of added security. 

As per claim 9, the combination teaches wherein validating the decrypted identifier comprises validating a location of the AP (Savoor: location, [0026][0035]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494